Case 1:20-cv-01646-RGA-JLH Document 23-1 Filed 03/19/21 Page 1 of 1 PageID #: 3196




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   RAVGEN, INC.,                                    )
                                                    )
                 Plaintiff,                         )     C.A. No. 20-1646-RGA-JLH
                                                    )
          v.                                        )
                                                    )
   ARIOSA DIAGNOSTICS, INC., ROCHE                  )
   SEQUENCING SOLUTIONS, INC., ROCHE                )
   MOLECULAR SYSTEMS, INC., and                     )
   FOUNDATION MEDICINE, INC.,                       )
                                                    )
                 Defendants.                        )

      [PROPOSED] ORDER GRANTING ARIOSA DIAGNOSTICS, INC.’S, ROCHE
   SEQUENCING SOLUTIONS, INC.’S, AND ROCHE MOLECULAR SYSTEMS, INC.’S
                          MOTION TO DISMISS

         Before the Court is a motion by Defendants Ariosa Diagnostics, Inc., Roche Sequencing

  Solutions, Inc., and Roche Molecular Systems, Inc. to dismiss Plaintiff Ravgen, Inc.’s claims of

  induced and willful infringement for failure to state a claim. The Court, having considered the

  motion, the parties’ briefing, and the relevant authorities, finds that the motion should be

  GRANTED.

         IT IS HEREBY ORDERED this ___________ day of _____________, 2021 that the

  motion by Defendants Ariosa Diagnostics, Inc., Roche Sequencing Solutions, Inc., and Roche

  Molecular Systems, Inc. to dismiss Plaintiff Ravgen, Inc.’s claims of induced and willful

  infringement for failure to state a claim is GRANTED WITH PREJUDICE.




                                                        ____________________________________
                                                        The Honorable Jennifer L. Hall
                                                        United States Magistrate Judge
